DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on July 29, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
3.	Acknowledgment is made of Applicant’s submission of the request for continued examination on July 29, 2022. Claims 1-41 are currently pending. This communication is considered fully responsive and sets forth below.
Allowable Subject Matter
4.	Claims 1-41 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Li et al. (US 2021/0219268) and Amerga et al. (US 2013/0294318) are generally directed to various aspects of the method for a Resource Configuration on Sidelink, wherein the resource configuration is statically configured in a V2X system via System Information (SI) or Radio Resource Control (RRC) messages through Uu interface or Sidelink SI (SL-SI) or Sidelink RRC (SL-RRC) through PC5 interface, for example: a configuration per vehicle UE's Level of Automation, a configuration per vehicle UE's role in a group, a configuration per service or application and associated priority, and a configuration per data traffic characteristics, and the resource configuration is locally configured via SL-SI or SL-RRC messages through PC5 interface, for example: a configuration by a special UE such as a group lead, a Roadside Unit (RSU) or a scheduling UE; the method of transmitting a downlink signal at a base station in a wireless communication system includes generating a user equipment (UE)-specific reference signal sequence and mapping the generated sequence to resource elements (REs) predetermined according to antenna port groups. 
However, in consideration of the Applicant’s submission of claim amendments with remarks on April 6, 2022, the information disclosure statement filed on January 24, 2022, April 18, 2022, and July 29, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“determining, based at least in part on a beam training report associated with a beam training procedure between the first UE and one or more other UEs of the group of UEs, first time resources for transmission of a groupcast sidelink message from the first UE to a second UE of the group of UEs and second time resources for transmission of the groupcast sidelink message from the second UE to a third UE of the group of UEs,” as specified in claim 1. 
Similar limitations are included in claims 20 and 34.
 “receiving, from the network device, a groupcast sidelink grant based at least in part on the beam training report, the groupcast sidelink grant indicating first time resources for transmission of a groupcast sidelink message from a first UE to the second UE and second time resources for transmission of the groupcast sidelink message from the second UE to a third UE;” and “transmitting the groupcast sidelink message received from the first UE to the third UE via the second time resources,” as specified in claim 13. 
Similar limitations are included in claims 30 and 38.
Dependent claims 2-12, 14-19, 21-29, 31-33, 35-37, and 39-41 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WEI ZHAO/Primary Examiner, Art Unit 2473